Citation Nr: 0125111	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
January 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of a May 1978 RO rating decision denying 
service connection for residuals of rheumatic fever.

2.  Since the May 1978 unappealed RO denial of the claim for 
service connection for residuals of rheumatic fever, evidence 
was submitted which was not previously before agency 
decisionmakers.  However, the new evidence does not bear 
directly and substantially upon the specific matter under 
consideration.  The new evidence is neither cumulative nor 
redundant; but by itself or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  The May 1978 RO determination that denied a claim for 
service connection for residuals of rheumatic fever is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the May 1978 RO rating decision 
denying service connection for residuals of rheumatic fever, 
which was the last final denial with respect to this issue, 
is not new and material; the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

During the veteran's November 1960 induction examination, 
clinical evaluation of the upper extremities, feet, lower 
extremities, spine, and other musculoskeletal systems was 
normal.  Three weeks after induction into service, he sought 
treatment at a military emergency clinic, complaining of 
black out spells and joint pains for the past two weeks.  
Diagnosis was deferred. 

Two days later, the veteran was admitted for a turned out to 
be a five-day period of hospitalization, ending on December 
2, 1960.  Physical examination was entirely negative.  There 
was no swelling or redness of any joints.  The treating 
physician believed that the veteran was not suffering from 
rheumatic fever or rheumatic heart disease, and there was no 
evidence of rheumatoid arthritis.  The final diagnosis was 
rheumatic fever, inactive, no evidence of joint or valvular 
involvement.  The condition was found to be improved, not 
incurred in the line of duty, existing prior to service, and 
not service aggravated.  The treating physician released the 
veteran to duty, with no profile change.

Later in December 1960, the veteran underwent psychiatric 
evaluation.  According to the examiner, there were no 
indications of mental illness.  The diagnosis was passive-
aggressive reaction, chronic, severe, not incurred in line of 
duty, and existing prior to service.  According to the 
examiner, the veteran was so far free from mental defect, 
disease, and derangement as to be able to distinguish between 
right and wrong and to adhere to the right.  He had 
sufficient mental capacity to understand the nature and 
seriousness of either administrative or disciplinary 
proceedings affecting his future, and to cooperate in them.  
He had no mental defects or disease sufficient to warrant 
disposition through medical channels.

During his December 1960 discharge examination, he gave a 
history of 32 separate medical problems (though some were 
listed and confusingly followed by notations such as "none" 
or "never had them"), including rheumatic fever, and swollen 
and painful knees and ankles since age 16.  He wrote that he 
had been unable to hold a job because he could not stand on 
his legs.

In a May 1978 rating decision, the RO denied service 
connection for residuals of rheumatic fever.  The RO reasoned 
that rheumatic fever and any residuals were incurred prior to 
service, and there was no evidence of aggravation.  The 
veteran did not submit a notice of disagreement within one 
year of being notified of this decision.

The evidence received since the May 1978 rating decision 
includes the following:

In October 1990, the veteran submitted a claim for 
compensation and pension benefits.  (The RO denied the claim 
for pension benefits based on the veteran's period of 
service, which was peacetime service only.)  The veteran did 
not indicate for what disability he sought service 
connection.  In April 2000, the RO contacted the veteran by 
phone, and he indicated that he felt that had the military 
not drafted him so soon after recovering from rheumatic 
fever, the pain in his ankles, legs, knees and hips would not 
now be so bad.

During a November 2000 RO hearing, the veteran testified that 
he had childhood rheumatic fever at age 16.  He said he was 
feeling better when he entered service at age 22, but that 
long marches during service caused tremendous swelling of his 
knees.  The hearing included an extended discussion of 
veteran's post-service treatment, and about obtaining the 
medical records going back as far as possible.
 
In December 2000, a friend of the veteran's wrote that she 
had known the veteran most all of his life.  She recalled 
that the veteran had problems with his legs and knees in his 
late teens.  She said that upon his entering service, she had 
wondered how he was going to perform his service duties after 
having been so sick.  She said that he went into the 
military, and that when she saw him again in 3 or 4 months he 
was in a wheelchair.  She remembered that he had a very 
serious bout with rheumatic fever.  She described herself as 
having been very close to the veteran's family.  

As indicated to the veteran in a June 2001 statement of the 
case, the RO has obtained the following medical records in 
assisting the veteran in development of his claim:

? Reports and treatment records from 
R.O., M.D., covering the period from 
May 1999 through December 2000
? Records from Children's Mercy Hospital 
from July 9, 1953, to August 5, 1953
? Report from J.S., D.C., dated in March 
2000
? Treatment records from W.G., M.D., 
covering the period from August 1983 
through June 1998
? Treatment records from D.P., M.D., 
which include records from other care 
providers, covering the period from 
August 1983 through January 2000
? Treatment records from the Portland VA 
Medical Center from February 2000 
through November 2000
? Treatment records from J.G., M.D., 
from May 1990 through April 1992
? Treatment records from M.S., M.D., 
from June 1987 through June 1988.

Identified by the veteran but not obtained by the RO were 
records of treatment by Dr. W.L. in approximately 1979.  
Notation on the returned envelope indicates that the doctor 
was not at the address given by the veteran, and that an AMA 
search revealed no record of the doctor.  (These two factors 
indicate to the Board that further attempts to obtain the 
records of Dr. W. L. would be futile.  See 38 C.F.R. 
§ 3.159(c), set forth below.)

The records from Children's Mercy Hospital show that the 
veteran was hospitalized for rheumatic fever at age 15, from 
July 9, 1953, to August 5, 1953.  The rest of the newly 
obtained medical records generally show that the veteran has 
sustained serious injuries since service, most notably in a 
serious automobile accident in December 1994.  He has 
received surgery for many of these injuries.  There is also a 
medical opinion indicating that it is conceivable that some 
of the veteran's symptoms are related to his childhood 
rheumatic fever, but that there is no way of proving this one 
way or the other. 

Claims Development and Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  38 
C.F.R. § 3.156(a) (2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon 
the specific matter under consideration, which 
is neither cumulative nor redundant, and which 
by itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The Court in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a post-Hodge three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board was first to 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence had been presented, 
immediately upon reopening the claim, the Board was to 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) was well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  Third, if the claim was well 
grounded, the Board was then to proceed to evaluate the 
merits of the claim, but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  

The requirement for a well grounded claim was statutorily 
excised in November 2000, when the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they are codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, if 
his application is incomplete, of the information 
necessary to complete the application (38 U.S.C.A. § 
5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim (38 
U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided by 
the claimant and which portion, if any, the Secretary 
will attempt to obtain on behalf of the claimant (38 
U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim (38 U.S.C.A. § 
5103A(a)); 

(5) The Secretary must make every reasonable effort to 
obtain relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain the 
relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records, 
and such notification shall: 

(a) identify the records the VA is unable to 
obtain;  (b) briefly explain the efforts that the 
VA made to obtain those records; and  (c) describe 
any further action to be taken by the Secretary 
with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency under this 
subsection or subsection (c) [38 U.S.C.A. § 5103A(c)], 
the efforts to obtain those records shall continue until 
the records are obtained unless it is reasonably certain 
that such records do not exist or that further efforts 
to obtain those records would be futile (38 U.S.C.A. § 
5103A(b)(3));

(8)  In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (b) [38 U.S.C.A. § 5103A(b)] shall include 
obtaining the following records if relevant to the 
claim:

(a) The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the claimant's 
active military, naval, or air service that are 
held or maintained by a governmental entity (38 
U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2));

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary 
to make a decision on the claim (38 U.S.C.A. § 
5103A(d)(1)):  

(a) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) [38 U.S.C.A. § 
5103A(d)(1)] if the evidence of record before the 
Secretary, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant):

(i) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and 
(ii) indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but   
(iii) does not contain sufficient medical 
evidence for the Secretary to make a decision 
on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall 
be construed as precluding the Secretary from providing 
such other assistance under subsection (a) [38 U.S.C.A. 
§ 5103A(a)] to a claimant in substantiating a claim as 
the Secretary considers appropriate (38 U.S.C.A. § 
5103A(g)); 

(11) Except as otherwise provided by law, a claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the Secretary (38 
U.S.C.A. § 5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) (revising the 
definition of new and material evidence) that is effective 
only for claims filed on or after August 29, 2001.  Since 
this claim was already pending on August 29, 2001, the 
revised version of 38 C.F.R. § 3.156(a) is not applicable to 
this matter.  Moreover, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Pertinent to this matter are the following provisions of the 
newly amended 38 C.F.R. § 3.159(c):

VA's duty to assist claimants in 
obtaining evidence.  Upon receipt of a 
substantially complete application for 
benefits, VA will make reasonable efforts 
to help a claimant obtain evidence 
necessary to substantiate the claim.  In 
addition, VA will give the assistance 
described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to 
reopen a finally decided claim.  VA will 
not pay any fees charged by a custodian 
to provide records requested.

(1) Obtaining records not in the 
custody of a Federal department or 
agency.  VA will make reasonable 
efforts to obtain relevant records 
not in the custody of a Federal 
department or agency, to include 
records from State or local 
governments, private medical care 
providers, current or former 
employers, and other non-Federal 
governmental sources.  Such 
reasonable efforts will generally 
consist of an initial request for 
the records and, if the records are 
not received, at least one follow-up 
request.  A follow-up request is not 
required if a response to the 
initial request indicates that the 
records sought do not exist or that 
a follow-up request for the records 
would be futile.  If VA receives 
information showing that subsequent 
requests to this or another 
custodian could result in obtaining 
the records sought, then reasonable 
efforts will include an initial 
request and, if the records are not 
received, at least one follow-up 
request to the new source or 
additional request to the original 
source.

(i) The claimant must cooperate 
fully with VA's reasonable efforts 
to obtain relevant records from non-
Federal agency or department 
custodians.  The claimant must 
provide enough information to 
identify and locate the existing 
records, including the person, 
company, agency, or other custodian 
holding the records; the approximate 
time frame covered by the records; 
and, in the case of medical 
treatment records, the condition for 
which treatment was provided.

(ii) If necessary, the claimant must 
authorize the release of existing 
records in a form acceptable to the 
person, company, agency, or other 
custodian holding the records.  

(2) Obtaining records in the custody 
of a Federal department or agency.  
VA will make as many requests as are 
necessary to obtain relevant records 
from a Federal department or agency.  
These records include but are not 
limited to military records, 
including service medical records; 
medical and other records from VA 
medical facilities; records from 
non-VA facilities providing 
examination or treatment at VA 
expense; and records from other 
Federal agencies, such as the Social 
Security Administration.  VA will 
end its efforts to obtain records 
from a Federal department or agency 
only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those 
records would be futile.  Cases in 
which VA may conclude that no 
further efforts are required include 
those in which the Federal 
department or agency advises VA that 
the requested records do not exist 
or the custodian does not have them.

(i) The claimant must cooperate 
fully with VA's reasonable efforts 
to obtain relevant records from 
Federal agency or department 
custodians.  If requested by VA, the 
claimant must provide enough 
information to identify and locate 
the existing records, including the 
custodian or agency holding the 
records; the approximate time frame 
covered by the records; and, in the 
case of medical treatment records, 
the condition for which treatment 
was provided.  In the case of 
records requested to corroborate a 
claimed stressful event in service, 
the claimant must provide 
information sufficient for the 
records custodian to conduct a 
search of the corroborative records.

(ii) If necessary, the claimant must 
authorize the release of existing 
records in a form acceptable to the 
custodian or agency holding the 
records.
  
(3) Obtaining records in 
compensation claims.  In a claim for 
disability compensation, VA will 
make efforts to obtain the 
claimant's service medical records, 
if relevant to the claim; other 
relevant records pertaining to the 
claimant's active military, naval or 
air service that are held or 
maintained by a governmental entity; 
VA medical records or records of 
examination or treatment at non-VA 
facilities authorized by VA; and any 
other relevant records held by any 
Federal department or agency.  The 
claimant must provide enough 
information to identify and locate 
the existing records including the 
custodian or agency holding the 
records; the approximate time frame 
covered by the records; and, in the 
case of medical treatment records, 
the condition for which treatment 
was provided.  

66 Fed. Reg. 45,630-31.

VA also determined that under the discretionary and explicit 
authority granted by the VCAA, VA would not provide an 
examination or obtain a medical opinion to create new and 
material evidence to reopen a claim.  66 Fed. Reg. 45,628. 

As noted above, the new law revises the former § 5107(a) of 
title 38 United States Code to eliminate the requirement that 
a claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
However, in this case the question is not whether the claim 
is well grounded but whether new and material evidence has 
been submitted to reopen this claim.  The VCAA provides 
expressly that:
 
Nothing in [new section 5103A. Duty to 
Assist Claimants] shall be construed to 
require the Secretary to reopen a claim 
that has been disallowed except when new 
and material evidence has been presented 
or secured, as described in section 5108 
[of title 38 United States Code].

38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The Board finds that the language of this section appears on 
first reading to indicate that the new law continues to place 
on the claimant the burden of coming forth with new and 
material evidence to reopen a previously denied claim.  The 
Board believes that to read this language to impose an 
obligation on the Secretary to conduct the duty to assist as 
enhanced by the VCAA prior to determining whether the claim 
should be reopened would effectively reverse the statutory 
assignment of the burden.  Even if the Board believed that 
the language of this section could be construed to authorize 
that the duty to assist would be performed before a 
determination is made as to whether new and material evidence 
has been submitted, the Board believes that construction 
would violate the mandate of Barnett v. Brown, 83rd F.3d 
1380, 1384 (Fed. Cir. 1996).  In Barnett, the United States 
Court of Appeals for the Federal Circuit concluded that 38 
U.S.C.A. § 7104 does not merely "empower" but "requires" the 
Board to first determine whether new and material evidence 
has been presented prior to an adjudication of the merits of 
the claim.  In other words, a finding of new and material 
evidence is a basic jurisdictional test for the Board.  It 
would follow that if the Board has no jurisdiction over the 
merits of the matter, it is prohibited from directing 
development of the claim.  The new law lamentably did not 
address the holding in Barnett as it relates to the VCAA. 

Notwithstanding the above discussion of the significance of 
38 U.S.C.A. § 5103A(f) and Barnett, supra, the Board further 
notes that the VCAA also contains a provision indicating that 
nothing in section 5103A precludes the VA from providing a 
claimant such assistance in substantiating a claim as VA 
considers appropriate.  38 U.S.C.A. § 5103A(g) (West Supp. 
2001).  This language appears to indicate that VA may choose 
to provide some assistance in claims to reopen based upon new 
and material evidence, but VA is not obligated provide the 
full scope of assistance provided elsewhere in the VCAA.  
Indeed, under this law VA is not obligated to provide any 
assistance at all in such claims.  In light of this 
discretionary provision, VA chose by rule making to permit 
assistance to a claimant by obtaining:

(1) Relevant records not in the custody of a 
Federal department or agency, to include 
records from State or local governments, 
private medical care providers, current or 
former employers, and other non-Federal 
governmental sources.  

(2) Records in the custody of a Federal 
department or agency.  VA will make as many 
requests as are necessary to obtain relevant 
records from a Federal department or agency.

(3) In compensation claims, the claimant's 
service medical records, if relevant to the 
claim, other relevant records pertaining to 
the claimant's active military, naval or air 
service that are held or maintained by a 
governmental entity, VA medical records or 
records of examination or treatment at non-VA 
facilities authorized by VA, and any other 
relevant records held by any Federal 
department or agency.

The record does not show that the veteran has identified with 
specificity any existing Federal or non-Federal records that 
could substantiate the claim now before the Board that have 
not already been obtained.  In this case, the Board finds no 
indications of additional pertinent records not in the 
possession of the VA.   

In any event, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this case.  
The RO has obtained all pertinent and specifically identified 
records (with one exception as noted) regarding this claim 
and the veteran has been effectively notified of the evidence 
required to substantiate his case before the VA.  That notice 
has been provided at a November 2000 RO hearing and in a June 
2001 statement of the case.  Further, there is no indication 
of existing evidence that could substantiate the claim that 
the RO has not obtained.  The veteran has been fully advised 
of the status of the efforts to develop the record as well as 
the nature of the evidence needed to substantiate this claim 
in multiple communications from the RO in this case. 

At the November 2000 RO hearing, the hearing officer 
indicated to the veteran that if the veteran submitted a 
completed and signed release for medical records for 
physicians from whom he had received treatment, the RO would 
attempt to obtain the records of treatment.  This meets 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence.  The veteran and 
the RO have made exhaustive efforts to obtain any possibly 
relevant medical records, and have been successful in 
obtaining records from 9 facilities, covering treatment from 
an even larger number of medical providers.  In some 
instances the veteran's release forms indicate that he does 
not know if the records would be helpful or not; still, the 
RO obtained these records.  The veteran and RO have sought 
medical records from multiple sources, in the hope that they 
would contain information to support his claim in some yet 
unknown manner, but with no useful result.  The overall 
record paints a picture of a strong cooperative effort 
between the RO and the veteran, which has reached its useful 
end. Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 1991), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  New evidence means more 
than evidence which has not been previously physically of 
record.  For the purposes of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Under the controlling case law, the Board must review the 
claim on a de novo basis to determine if new and material 
evidence has been submitted to reopen the claim.  If the 
Board does not find that new and material evidence has been 
submitted, it lacks jurisdiction to address the claim and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 171 (1996);  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In the present case, the RO has made a valiant effort to 
obtain all medical records sufficiently identified by the 
veteran, dating back as early as 1953.  The only specifically 
identified records not obtained were those of  Dr. W.L., of 
treatment in approximately 1979.  The letter was not 
deliverable to the address provided by the veteran, and the 
RO noted the doctor's name was not in the AMA directory.  
There appears, then, no reasonably possibility that further 
attempts to obtain the records would be successful.  Nor is 
there any indication that the records are relevant to the 
matter at hand - whether current knee, hip, leg and ankle 
disability is related to service.

The matter at hand - the issue to be decided -- is whether 
the veteran's current disability was caused or aggravated by 
his period of service from November 1960 to January 1961.  
None of the new evidence received bears in a direct and 
substantial way upon whether the veteran has current 
disability of the hips, ankles, legs, and knees would be less 
severe were it not for his period of service.  In other 
words, none of this new evidence bears directly and 
substantially upon the specific matter under consideration.  
38 C.F.R. § 3.156(a).  The new evidence happens to point to 
alternative causes - traumatic injuries, and, purely 
speculatively, childhood rheumatic fever, but none of this 
evidence directly and substantially supports the proposition 
that current hip, ankle, leg and knee disabilities would be 
less severe than they currently are but for his period of 
active service.  

The Board cannot discuss or evaluate more directly the 
bearing of the new evidence on the veteran's disability 
compensation claim, because the new evidence is silent for 
any direct and substantial discussion of the matter at hand.  
The veteran's contention that his knees became very swollen 
during service, constituting aggravation of preservice 
residuals of rheumatic fever, and his belief that were he not 
drafted into service his current symptoms would be less, 
carries no substantial weight as to whether his current 
disabilities are related to service.  This is a matter 
requiring substantial medical expertise - whether current 
symptoms are a result of inservice aggravation of rheumatoid 
arthritis is not a question answerable by lay observation.  
The veteran does not have the medical expertise to diagnose 
his claimed inservice symptoms as aggravation of preservice 
residuals of rheumatic fever, so that his assertions as to 
any such causation carries very little weight.  The veteran, 
as a lay person, is not competent to provide medical opinions 
such as medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board will not 
provide an examination on this issue, which would constitute 
a de facto reopening of the claim in the absence of new and 
material evidence.  VA has determined that under the 
discretionary and explicit authority granted by the VCAA, VA 
would not provide an examination or obtain a medical opinion 
to create new and material evidence to reopen a claim.  66 
Fed. Reg. 45,628.  

Because the new evidence does not bear directly and 
substantially upon the specific matter under consideration, 
it is not by itself or in connection with evidence previously 
assembled not so significant that it must be considered in 
order to fairly decide the merits of the claim.  The claim 
for service connection for residuals of rheumatic fever, 
claimed as hip, ankle, leg and knee disability, is not 
reopened.



ORDER

The claim for service connection for residuals of rheumatic 
fever is not reopened; the claim remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

